DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending in Instant Application.


Priority
Examiner acknowledges Applicant’s claim to priority benefits of JP2018-063217 filed 03/28/2018.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/27/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
lower limit calculator which calculates in claim 1
consumed power calculator which calculates in claim 1
SOC determiner which determines in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The following are the interpreted corresponding structures found within the specifications for some the above limitations:
lower limit calculator - Figure 1 - item 51, page 22 line 7
consumed power calculator – Figure 1 - item 52, page 22 lines 11-12
SOC determiner – Figure 1 - item 53, page 22 lines 16-17
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ueki et al. (USPGPub 2014/0257363) in view of Takahashi et al. (USPGPub 2011/0215764).	As per claim 1, Ueki discloses a control apparatus (see at least Figure 1; item 50) which is used in a vehicle equipped with an internal combustion engine (see at least Figure 1; item 10), a starter working to start the 5internal combustion engine (see at least Figure 1; item 30), a chargeable and dischargeable storage battery (see at least Figure 1; item 40), and an electrical load which is supplied with electric power from the storage battery (see at least Figure 1), comprising: 	a stop controller which stops the internal combustion engine in an idle stop mode when an automatic stop condition is 10met (see at least paragraph 0064; wherein the idling stop control part 90 stops the engine 10 when an engine stop condition is fulfilled, and restarts the engine 10 when an engine restart condition is fulfilled after the engine stop); 	a start controller which controls an operation of the starter to restart the internal combustion engine when a restart condition is met during the idle stop mode (see at least paragraph 0064; wherein the idling stop control part 90 stops the engine 10 when an engine stop condition is fulfilled, and restarts the engine 10 when an engine restart condition is fulfilled after the engine stop); 	a consumed power calculator which calculates a consumed amount of electric power that is an amount of electric power 20expected to be consumed by the electrical load (see at least paragraph 0082; wherein the subject vehicle state prediction part 114 calculates the amount of electric power that will be consumed by the auxiliary machines 70 based on a battery current Ab that is detected by the battery current sensor 88 and an alternator current Aa that is detected by the alternator current sensor 89, and outputs the amount of electric power as a subject vehicle state P2) during a stop of the internal combustion engine in the idle stop mode (see at least paragraph 0065; wherein the target SOC estimation part 110 estimates the SOC that is predicted to be used during the period between the stop and restart of the engine); and 	a SOC determiner which determines an idle stop enable SOC that is a state of charge of the storage battery that permits the idle stop mode to be entered to stop the internal combustion 25engine, the idle stop enable SOC being selected to be the sum of the SOC lower limit, as derived by the lower limit calculator, and a SOC of the storage battery which at least compensates for the consumed amount of electric power calculated by the consumed power calculator (see at least paragraph 0092; wherein the target SOC value C1 that is indicated by the straight line L is a value that is set within the usable SOC range W of the battery 40, and indicates the distribution ratio at which the usable SOC range W is distributed between a capacity for charge control and a capacity for idling stop. In other words, the region for the capacity for idling stop and the region for the capacity for charge control are set on the lower side and upper side, respectively, in the usable SOC range W of the battery 40, and the boundary between the regions is the target SOC value C1. It can be also considered that the level obtained by adding the capacity for idling stop to the lower limit value of the usable SOC range W is set as the target SOC value C1). Ueki does not explicitly mention a lower limit calculator which calculates a SOC lower limit 15using a state of the storage battery, the SOC lower limit being a state of charge of the storage battery required to continue to stop the internal combustion engine in the idle stop mode.	However Takahashi does disclose:	a lower limit calculator which calculates a SOC lower limit 15using a state of the storage battery, the SOC lower limit being a state of charge of the storage battery required to continue to stop the internal combustion engine in the idle stop mode (see at least paragraph 0051; wherein the lower-limit-SOC determiner 154 calculates a lower limit SOC, which is obtained by subtracting the deceleration regenerative expected SOC calculated by the deceleration regenerative expected SOC calculator 153 from the idle state SOC requirement calculated by the idle state-SOC-requirement calculator 152).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Takahashi with the teachings as in Ueki. The motivation for doing so would have been to provide a charge control system capable of both maintaining battery charge level and enhancing fuel efficiency under practical use conditions, see Takahashi paragraph 0009.	As per claim 2, Takahashi discloses wherein the SOC 42lower limit is calculated as a function of a minimum value of state of charge of the storage battery required to restart the internal combustion engine (Takahashi see at least paragraph 0051; wherein the lower-limit-SOC determiner 154 calculates a lower limit SOC, which is obtained by subtracting the deceleration regenerative expected SOC calculated by the deceleration regenerative expected SOC calculator 153 from the idle state SOC requirement calculated by the idle state-SOC-requirement calculator 152).  	5As per claim 3, Ueki discloses wherein the SOC lower limit is determined based on a minimum value of state of charge of the storage battery required to output an amount of electric power which ensures stability in operation of the electrical load during stop of the internal combustion engine in the idle stop 10mode (see at least paragraph 0092; wherein the target SOC value C1 that is indicated by the straight line L is a value that is set within the usable SOC range W of the battery 40, and indicates the distribution ratio at which the usable SOC range W is distributed between a capacity for charge control and a capacity for idling stop. In other words, the region for the capacity for idling stop and the region for the capacity for charge control are set on the lower side and upper side, respectively, in the usable SOC range W of the battery 40, and the boundary between the regions is the target SOC value C1. It can be also considered that the level obtained by adding the capacity for idling stop to the lower limit value of the usable SOC range W is set as the target SOC value C1).  	As per claim 4, Ueki discloses wherein the vehicle is equipped with an electrical generator which generates electric power using drive energy transmitted from the internal 15combustion engine or kinetic energy of the vehicle, wherein the storage battery is chargeable using the electric power delivered from the electrical generator, further comprising a power generation controller which controls an operation of the electrical generator to bring a state of charge of the storage battery to be 20higher than or equal to a target state of charge, and wherein the target state of charge is selected to be higher than the idle stop enable SOC (see at least paragraph 0068; wherein thus, "battery control" is performed to increase the SOC to the above SOC range by increasing the power of the engine 10 when the SOC of the battery 40 is lower than the lower limit value (60%, for example) of the SOC range and to decrease the SOC to the above SOC range by consuming the SOC when the SOC is higher than the upper limit value (90%, for example) of the SOC range. When the SOC falls below the lower limit value when the engine is kept stopped by idling stop control, the engine is started so that the SOC can be increased to the above SOC amount range by fuel electric power generation). 	As per claim 5, Ueki discloses wherein when a 25state of charge of the storage battery is lower than the target state of charge after termination of stop of the internal combustion engine in the idle stop mode, the power generation controller actuates the electrical generator to produce electric power using the drive energy from the internal combustion engine or the 30kinetic energy of the vehicle until the target state of charge is reached (see at least paragraph 0068; wherein thus, "battery control" is performed to increase the SOC to the above SOC range by increasing the power of the engine 10 when the SOC of the battery 40 is lower than the lower limit value (60%, for example) of the SOC range and to decrease the SOC to the above SOC range by consuming the SOC when the SOC is higher than the upper limit value (90%, for example) of the SOC range. When the SOC falls below the lower limit value when the engine is kept stopped by idling stop control, the engine is started so that the SOC can be increased to the above SOC amount range by fuel electric power generation).  	As per claim 12, Ueki discloses wherein the start controller works to restart the internal combustion engine 15based on comparison of a state of charge of the storage battery with the SOC lower limit before the restart condition is met (see at least paragraph 0068; wherein thus, "battery control" is performed to increase the SOC to the above SOC range by increasing the power of the engine 10 when the SOC of the battery 40 is lower than the lower limit value (60%, for example) of the SOC range and to decrease the SOC to the above SOC range by consuming the SOC when the SOC is higher than the upper limit value (90%, for example) of the SOC range. When the SOC falls below the lower limit value when the engine is kept stopped by idling stop control, the engine is started so that the SOC can be increased to the above SOC amount range by fuel electric power generation).





Claims 6-8 and 10-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ueki et al. (USPGPub 2014/0257363), in view of Takahashi et al. (USPGPub 2011/0215764), and further in view of Hirata et al. (USPGPub 2020/0238971).	As per claim 6, Ueki and Takashashi do not explicitly mention wherein the idle stop enable SOC is determined only within a time interval between termination of the idle stop mode to stop the internal combustion 5engine and when a state of charge of the storage battery is increased to reach the target state of charge.	However Hirata does disclose:	wherein the idle stop enable SOC is determined only within a time interval between termination of the idle stop mode to stop the internal combustion 5engine and when a state of charge of the storage battery is increased to reach the target state of charge (see at least paragraph 0088; wherein when the sailing stop control has been ended in a SS-executable section due to a power shortage, the controller 9 learns an actual electrical power consumption and an actual amount of decrease in the battery SOC for the SS-executable section in association with the road status and travel history. Based on results of the learning, the controller 9 makes the subsequent amount of charge in the battery prior to starting the sailing stop control larger than a present amount).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Hirata with the teachings as in Ueki and Takahashi. The motivation for doing so would have been to improve the fuel-efficiency-improving effect achieved through sailing stop control, see Hirata paragraph 0005.	As per claim 7, Ueki and Takashashi do not explicitly mention wherein the idle stop enable SOC is determined when it is determined using a 10travel history of the vehicle or information about surroundings of the vehicle that a time interval between termination of the idle stop mode and subsequent satisfaction of the automatic stop condition is shorter than a given value.	However Hirata does disclose:	wherein the idle stop enable SOC is determined when it is determined using a 10travel history of the vehicle or information about surroundings of the vehicle that a time interval between termination of the idle stop mode and subsequent satisfaction of the automatic stop condition is shorter than a given value (see at least paragraph 0088; wherein when the sailing stop control has been ended in a SS-executable section due to a power shortage, the controller 9 learns an actual electrical power consumption and an actual amount of decrease in the battery SOC for the SS-executable section in association with the road status and travel history. Based on results of the learning, the controller 9 makes the subsequent amount of charge in the battery prior to starting the sailing stop control larger than a present amount).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Hirata with the teachings as in Ueki and Takahashi. The motivation for doing so would have been to improve the fuel-efficiency-improving effect achieved through sailing stop control, see Hirata paragraph 0005.15
	As per claim 8, Ueki and Takashashi do not explicitly mention wherein the consumed power calculator calculates the consumed amount of electric power using a travel history of the vehicle.	However Hirata does disclose:	wherein the consumed power calculator calculates the consumed amount of electric power using a travel history of the vehicle (Hirata see at least paragraph 0088; wherein when the sailing stop control has been ended in a SS-executable section due to a power shortage, the controller 9 learns an actual electrical power consumption and an actual amount of decrease in the battery SOC for the SS-executable section in association with the road status and travel history).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Hirata with the teachings as in Ueki and Takahashi. The motivation for doing so would have been to improve the fuel-efficiency-improving effect achieved through sailing stop control, see Hirata paragraph 0005.
	As per claim 10, Ueki and Takashashi do not explicitly mention wherein the 30consumed power calculator calculates the consumed amount of electric power using information about surroundings of the 44vehicle.	However Hirata does disclose:	wherein the 30consumed power calculator calculates the consumed amount of electric power using information about surroundings of the 44vehicle (see at least paragraph 0088; wherein when the sailing stop control has been ended in a SS-executable section due to a power shortage, the controller 9 learns an actual electrical power consumption and an actual amount of decrease in the battery SOC for the SS-executable section in association with the road status and travel history).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Hirata with the teachings as in Ueki and Takahashi. The motivation for doing so would have been to improve the fuel-efficiency-improving effect achieved through sailing stop control, see Hirata paragraph 0005.	As per claim 11, Takashashi discloses wherein when determining using the information about surroundings of the 5vehicle that there is a traffic jam, a width of a road is large, or the number of times the vehicle passes through traffic lights is large (see at least paragraph 0033; wherein the controller 9 reads information relating to a status of a road on which a host vehicle is to travel; i.e., route information and map information acquired by an onboard navigation system, a travel history of the host vehicle, and information acquired through a road-to-vehicle communication and a vehicle-to-vehicle communication. The travel history of the host vehicle includes fluctuation in a vehicle speed, an acceleration and a deceleration of the host vehicle, and history of operations such as steering, but also information such as acceleration and deceleration profiles and amount of traffic around the host vehicle, as acquired by onboard devices such as a camera and a radar), the consumed power calculator calculates the consumed amount of electric power to be larger than that when determining using the information about surroundings of the vehicle that the traffic is 10light, the width of the road is narrow, or the number of times the vehicle passes through traffic lights is small (see at least paragraph 0088; wherein when the sailing stop control has been ended in a SS-executable section due to a power shortage, the controller 9 learns an actual electrical power consumption and an actual amount of decrease in the battery SOC for the SS-executable section in association with the road status and travel history).  


Allowable Subject Matter
Claim(s) 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein when 20determining using the travel history that a frequency of entry of the idle stop mode is large or a length of time the internal combustion engine is kept stopped in the idle stop mode is long, the consumed power calculator calculates the consumed amount of electric power to be larger than that when determining that the 25frequency of entry of the idle stop mode is small or the length of time the internal combustion engine is kept stopped in the idle stop mode is short.




Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2014/0371983 – Provides improvement to the accuracy of prediction of the power consumption of the air conditioner units, a power consumption prediction device that predicts an amount of electric power consumed by a vehicle having one or more air conditioner units operable with electric power of a battery.	USPGPub 2015/0345972 - Providing device for a vehicle that provides information, such as power consumption and charging hub information, when driving a vehicle with an electric motor as a drive source to a destination.	USPGPub 2011/0205044 – Provides an invention to improve fuel efficiency.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662